         Case 1:18-cr-00339-PAC Document 341 Filed 03/04/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------ --- --------------------------                X


UNITED STATES OF AMERICA                                  CONSENT PRELIMINARY ORDER OF
                                                          FORFEITURE/MONEY JUDGMENT
              -v.-
                                                          18 Cr. 339 (PAC)
DWIGHT FORDE,

                     Defendant.

-----------------------------------                  X



                WHEREAS, on or about May 14, 2018 DWIGHT FORDE (the "defendant"), was

charged, amongst others, in three counts of a five-count Indictment, 18 Cr. 339 (PAC) (the

"Indictment"), with conspiracy to commit access device fraud, in violation of Title 18, United States

Code, Section 1029(b)(2) (Count One); conspiracy to commit wire fraud, in violation of Title 18,

United States Code, Section 1349 (Count Two); and aggravated identity theft, in violation of Title 18,

United States Code, Sections 1028A(a)(l), 1028A(b) and 2(Count Three);

                WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Sections

98l(a)(l)(C) and Title 28, United States Code, Section 2461, any and all property, real and personal,

that constitutes or is derived from, proceeds traceable to the commission of the offense charged in

Count Two of the Indictment, including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the commission of the offense in Count Two

of the Indictment, that the defendants personally obtained;

                WHEREAS, on November 18, 2020, the defendant pled guilty to Count Two of the

Indictment and admitted the forfeiture allegation, as to Count Two of the Indictment, pursuant to an

plea agreement with the Government, wherein the defendant admitted the forfeiture allegation with

respect to Count Two of the Indictment and agreed to forfeit to the United States, pursuant to Title 18,

United States Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 246l(c), of any
        Case 1:18-cr-00339-PAC Document 341 Filed 03/04/21 Page 2 of 5


and all property, real and personal, that constitutes or is derived from, proceeds traceable to the

commission of the offense charged, including but not limited to a sum of money equal to $50,000.00,

representing the amount of proceeds traceable to the commission of the offense charged in Count Two

of the Indictment that the defendant personally;

               WHEREAS, the defendant consents to the entry of a money judgment in the amount

of$50,000.00 in United States currency, representing the amount of proceeds traceable to the offense

charged in Count Two of the Indictment that the defendant personally obtained; and

               WHEREAS, as a result of acts and/or omissions of the defendant, the proceeds

traceable to the offense charged in Count Two of the Indictment that the defendant personally obtained

cannot be located upon the exercise of due diligence;

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

America, by its attorney Audrey Strauss, United States Attorney, Assistant United States Attorneys

Nicholas W. Chiuchiolo and Robert B. Sobelman, of counsel, and the defendant, by and through his

counsel, Matthew D. Myers, Esq., that:

                1.     As a result of the offense charged in Count Two of the Indictment, to which

the defendant pied guilty, a money judgment in the amount of $50,000.00 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment, that the defendant personally obtained, shall be entered against the

defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, DWIGHT

FORDE, upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, and shall be

deemed part of the sentence of the defendant, and shall be included in the judgment of conviction

therewith.

                                                   2
         Case 1:18-cr-00339-PAC Document 341 Filed 03/04/21 Page 3 of 5




                3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New York,

Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the defendant's name and case number and the United States

shall be authorized to deposit the payments on the Money Judgment in the Assets Forfeiture Fund, and

the United States shall have clear title to such forfeited property.

                4.      Upon execution of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21, United States Code, Section 853, the United States Marshals

Service shall be authorized to deposit the payment on the Money Judgment in the Assets Forfeiture

Fund, and the United States shall have clear title to such forfeited property.

                5.       Pursuant to Title 21, United States Code, Section 853(p), the United States is

authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount of the

Money Judgment.

                6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, upon

entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States Attorney's

Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitable

property, including depositions, interrogatories, requests for production of documents and the issuance

of subpoenas.

                7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 (e) of the Federal

Rule of Criminal Procedure.




                                                     3
        Case 1:18-cr-00339-PAC Document 341 Filed 03/04/21 Page 4 of 5




               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminaiy Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander J.

Wilson, Co-Chief of the Money Latllldering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.

               9.      The signature page of this Consent Preliminaiy Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original but

all of which together will constitute one and the same instrument. A facsimile or electronic image of

the original signature of any party executing this Consent Preliminaiy Order of Forfeiture/Money

Judgment shall be deemed an original signature and shall constitute an original as against the party

whose signature appears in the facsimile or electronic image.

AGREED AND CONSENTED TO:

 AUDREY STRAUSS
 United States Attorney for the
 Southern District of New Yark
 Attorney for United States




By:                                                                11/18/20
       NICHOLAS W . CHIUCHIOLO                                       DATE
       ROBERT B. SOBELMAN
       Assistant United States Attorneys
       One Saint Andrew' s Plaza
       New York, NY 10007
       Office: (212) 637-1247/2616
       Fax: (212) 637-0084




                                                  4
         Case 1:18-cr-00339-PAC Document 341 Filed 03/04/21 Page 5 of 5




 DWIGHT FORDE
 Defendant




By     e~ ~'?:~-
        DWIGHT FORDE
                     a.df ~n4                        ~I
                                                    DA




 By:
        Ma::~~
        (Counsel for the Defendant)
        Myers & Galiardo LLP
        405 Lexington A venue, 64th Floor
        New York, New York 10174
        matthewmyersesq@gmail.com



 SO ORDERED:



                                                      3/4/2021
 HONORABLE PAUL A CROTTY                             DATE
 UNITED STATES DISTRICT JUDGE




                                            5
